Exhibit 10.4

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is dated as of July 20, 2016, by
and between AdvancePierre Foods Holdings, Inc., a Delaware corporation (the
“Company”), and Oaktree Capital Management, L.P., a Delaware limited partnership
(“Oaktree”).

 

RECITALS

 

WHEREAS, the Company and Oaktree are parties to that certain Management Services
Agreement, dated as of December 18, 2008 (the “Management Agreement”); and

 

WHEREAS, the Company and Oaktree desire to terminate the Management Agreement on
the terms and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the agreements set forth herein, the parties
hereto agree as follows:

 

AGREEMENT

 

1.                                      Termination. The parties hereby
terminate the Management Agreement as amended and supplemented through the date
hereof. The parties hereby acknowledge that the Management Agreement shall be of
no further force or effect, and that all rights and obligations of the parties
thereunder are hereby terminated, except as specifically provided in
Section 4(b) of the Management Agreement.

 

2.                                      Miscellaneous.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without regard
to any conflicts of laws principles thereof).

 

(b)                                 This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof.

 

(c)                                  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors, and administrators of the
parties hereto. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

(d)                                 This Agreement may be executed in any number
of counterparts, each of which may be executed by less than all of the parties
hereto, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this to be executed as of the
date first above written.

 

 

 

ADVANCEPIERRE FOODS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael B. Sims

 

Name:

Michael B. Sims

 

Title:

Chief Financial Officer, Executive Vice President, Treasurer and Secretary

 

 

 

 

 

 

 

OAKTREE CAPITAL MANAGEMENT, L.P.

 

 

 

 

 

 

 

By:

/s/ Matthew C. Wilson

 

Name:

Matthew C. Wilson

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Zachary H. Serebrenik

 

Name:

Zachary H. Serebrenik

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

 